Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Meyers on September 23, 2021.  The interview consisted of offering the scope of Claim 16 into Claim 1 in order to pass the application to allowance for the reasons put forth in the reasons of allowance below.
The application has been amended as follows: 
	In Claim 1, wherein the tackifier is solid[[.]], and wherein the tackifier has a glass transition temperature in the range of 60 oC to 150 oC.
	Cancel Claim 16.
Response to Arguments
	Applicant’s claim amendments and remarks filed September 20, 2021 have been fully considered and are persuasive in overcoming all §102 and §103 rejections of record.  Said rejections are withdrawn.


Reasons for Allowance
Claims 1-5, 7-11, 14-15 and 17 are allowed.  The closest prior art is Ogasawara (U.S. 20140124115) which teaches a formulation comprising Koresin (reading over the resin of Formula I) and stearic acid (reading over the non-aromatic compound).  This formulation contains many other components to make an adhesive tie layer in a tire.  Additional components include other rubbers.  While the formulation is considered solid (tacky) and, as such, could be considered a tackifier on its own, there is no evidence the formulation must have a glass transition temperature in the recited range of the above amended claim.  There is no indication that one of ordinary skill in the art would have been motivated to choose such a glass transition temperature for this adhesive component either without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766